Citation Nr: 0208648	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 
1999, for a grant of a 20 percent rating for a low back 
disability.

2.  Entitlement to an effective date earlier than December 7, 
1999, for a grant of a 20 percent rating for cervical spine 
strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which granted a higher 20 percent 
rating for a low back disability, and a higher 20 percent 
rating for a cervical spine disability, both effective from 
December 7, 1999.  The veteran appeals for an earlier 
effective date for the higher ratings.  He testified at a 
Board hearing in March 2002.  


FINDINGS OF FACT

1.  The veteran filed his claim for an increased rating for 
his service-connected lumbosacral spine strain, with 
recurrent low back pain and X-Ray evidence of osteophyte at 
the L2 level, on August 23, 1999, and it is shown, resolving 
reasonable doubt in favor of the veteran, that he had 
moderate limitation of the motion of the lumbar spine as of 
that time.

2.  The veteran filed his claim for an increased rating for 
his service-connected cervical spine strain on August 23, 
1999, and it is shown, resolving reasonable doubt in favor of 
the veteran, that he had moderate limitation of the motion of 
the cervical spine as of that time.


CONCLUSIONS OF LAW

1.  An August 23, 1999, effective date for the grant of a 20 
percent rating for lumbosacral spine strain, with recurrent 
low back pain and X-Ray evidence of osteophyte at the L2 
level, is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5292 
(2001).

2.  An August 23, 1999, effective date for the grant of a 20 
percent rating for cervical spine strain is warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Code 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service connection was granted for lumbosacral strain with X-
Ray evidence of osteophyte at L-2, and for cervical strain, 
in a May 1999 rating decision.  Ratings of 10 for the low 
back disability and 0 percent for the cervical spine 
disability were assigned, with an effective date of April 16, 
1997, the day after the veteran's separation from active 
military service.  These ratings were essentially determined 
based on the results of an April 1998 VA medical examination, 
which had revealed complaints of low back pain and stiffness 
and intermittent neck pain, but no postural abnormalities, 
deformities, spasm of the paravertebral muscles, negative 
straight leg raising, completely normal X-Rays, and 
essentially normal ranges of motion (specifically, the 
cervical spine showed flexion of 40 degrees, extension of 30 
degrees, right and left lateral flexion of 30 degrees, on 
both sides, and right and left rotation of 70 degrees, on 
both sides; and the lumbar spine showed flexion of 90 
degrees, extension of 30 degrees, right and left lateral 
flexion of 30 degrees, on both sides, and right and left 
rotation of 35 degrees, on both sides).

On August 23, 1999, the RO received a statement from the 
veteran, which he titled "Reopening VA Service-Connected 
Disability Compensation Claim," and was construed by the RO 
as his request for ratings higher than those assigned for his 
service connected disabilities of the lumbar spine and 
cervical spine.  (Specifically, it is noted that the veteran 
stated in that document that he was "providing new 
evidence/testimony to increase the percent.")  The veteran 
asserted in that statement that he currently suffered from 
chronic lower back pain, with periodic numbness and shooting 
pains down the leg, and from chronic neck pain, with periodic 
numbness and shooting pains, primarily down his right arm.  
In support of his claim, he submitted shortly thereafter a 
November 1999 statement from his private chiropractor.

In his November 1999 statement, the veteran's private 
chiropractor indicated that he had first seen the veteran in 
December 1993, after sustaining injuries as a result of a 
motor vehicle accident, at which time he had been diagnosed 
with lumbar intervertebral disc syndrome, contributing to 
lumbar intersegmental joint dysfunctions, and cervical 
hypolordosis, contributing to cervical intersegemental joint 
dysfunctions, with myospasms.  The veteran had received 
active treatment and had been eventually released from active 
care.  Currently, the veteran rated his neck and low back 
pain, on a scale of zero through ten, as three to four, and 
six to seven, respectively, and said that he could not sleep 
on his back or side and could not lift anything heavy.  
Examination of the veteran's back revealed cervical flexion 
and extension of 45 and 40 degrees, respectively, cervical 
lateral flexion of 35 degrees on the left, with pain, and 40 
degrees on the right, and cervical rotation of 65 degrees, 
bilaterally, with pain towards the left.  Lumbar flexion and 
extension was accomplished to 75 and 15 degrees, 
respectively, with pain, lumbar lateral flexion to 15 
degrees, bilaterally, with pain, and lumbar rotation to 20 
degrees, bilaterally, also with pain.  Cervical orthopedic 
exam revealed a positive extension compression test and a 
positive left lateral compression test.  Lumbar orthopedic 
examination revealed a positive Milgram's test, and a 
positive Kemp's test, bilaterally, with the left being more 
involved than the right.  Yeoman's test was also positive, on 
the left, and there was increased tone palpable in the 
lumbosacral erector spinae musculature, with the left being 
more involved than the right.  Axial Loading and Hoover's 
were negative for malingering.  There was spinous process 
tenderness at L3 through L5, with decreased coupling noted in 
L3 through L5 with left lateral flexion, which was graded as 
moderate in L4 and L5 with right lateral flexion, which was 
graded as mild.  In the diagnosis section, the subscribing 
private chiropractor indicated that it appeared that the 
veteran was continuing to suffer from biomechanical 
dysfunction consisting of lumbar intersegmental joint 
dysfunctions, with lumbosacral myofascitis, and mild cervical 
intersegmental joint dysfunction, with mild cervical 
myofascitis.  He added, in the impression section of his 
report, that the diagnosis represented a chronic and most 
likely permanent condition, that it was unlikely that a 
greater degree of maximum medical improvement could be 
affected, and that the veteran had obtained maximum 
rehabilitative potential.

On VA re-examination on December 7, 1999, the veteran 
complained of more pain and stiffness in his cervical spine 
in the past year-and-a-half, as well as recurrent low back 
pain, and increased pain with prolonged sitting or standing.  
There was no tenderness to percussion over the spine, nor any 
postural abnormalities or fixed deformities.  The musculature 
was symmetrical and there was no spasm.  The cervical spine 
had flexion and extension of 25 and 30 degrees, respectively, 
lateral flexion of 20 degrees on each side, and rotation of 
40 degrees on each side.  The lumbar spine had extension and 
flexion of 60 and 15 degrees, respectively, lateral flexion 
of 20 degrees on each side, and right and left rotation of 
40-50.  No pain on motion or neurological deficit was noted, 
and there was no weakness, fatigability, decreased endurance, 
or incoordination noted on examination of the veteran's 
spine.  The pertinent diagnoses were listed as follows:

? Increased neck pain and stiffness with 
resolution of right radiculopathy 
since last compensation and pension 
examination.  Diagnosis of cervical 
strain.
? Recurrent low back pain with 
resolution of right radiculopathy 
since last examination.  Diagnosis of 
lumbar strain.

Based on the above more recent VA medical evidence, the RO 
granted the current ratings of 20 percent for the service-
connected disabilities of the lumbar spine and cervical spine 
in the rating decision hereby on appeal, dated in April 2000.  
The ratings were made effective from December 7, 1999, the 
date of the more recent VA medical examination.

On appeal, the veteran essentially contends that the grants 
of ratings of 20 percent for his service-connected 
disabilities of the lumbar spine and cervical spine should 
have been made effective back to April 16, 1997, the day 
after his separation from active military service.

Applicable laws and regulations

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  Pertinent medical and 
other records have been obtained, and VA examinations 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to this claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000 (VCAA)) ; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  

The effective date of an increased rating for a service-
connected disability will be the date of the receipt of the 
claim or the date where entitlement arose, whichever is 
later.  If the claim has been received within one year from 
the date when it is factually ascertainable that an increase 
in disability had occurred, then that will be the effective 
date.  See 38 C.F.R. § 3.400(o) (1) and (2).

Entitlement to an effective date earlier than December 7, 
1999, for a grant of
a 20 percent rating for lumbosacral spine strain, with 
recurrent low back pain
and X-Ray evidence of osteophyte at the L2 level

The 10 percent rating that was originally granted in the May 
1999 rating decision, effective from April 16, 1997, was 
assigned under Diagnostic Code 5295 of VA's Schedule for 
Rating Disabilities (the Schedule), on the basis of evidence 
of lumbosacral strain, with characteristic pain on motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The 20 percent rating that was granted in the April 2000 
rating decision hereby on appeal was assigned under 
Diagnostic Code 5292 of the Schedule, on account of evidence 
of moderate limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Evidence of 
moderate intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); or lumbosacral strain, with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position (Diagnostic Code 
5295), would have also warranted a similar rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295.

The effective date of the current 20 percent rating for the 
service-connected disability of the lumbar spine was 
determined to be December 7, 1999, based on the RO's 
determination that that was the earliest date when the record 
showed that the schedular criteria for a 20 percent rating 
for this disability were met.  However, it is noted that the 
November 1999 private chiropractor's statement, which the 
veteran filed shortly after filing his claim for increased 
ratings in August 1999, already showed entitlement to a 20 
percent rating for this disability earlier than December 7, 
1999.  Thus, resolving reasonable doubt in favor of the 
veteran, the Board finds that the veteran had moderate 
limitation of the motion of the lumbar spine as of August 23, 
1999, the date of his claim for increase.  38 U.S.C.A. 
§ 5107(b).

An effective date earlier than August 23, 1999, is not 
warranted because the prior medical evidence in the file, 
namely, the April 1998 VA medical examination report, clearly 
shows that the schedular criteria for a rating exceeding 10 
percent for a lumbosacral spine disability were not met.

In view of the above finding, the Board concludes that an 
August 23, 1999, effective date for the grant of a 20 percent 
rating for a low back disability is warranted.

Entitlement to an effective date earlier than December 7, 
1999, for a grant of
a 20 percent rating for cervical spine strain

The zero percent rating that was granted in the May 1999 
rating decision for this disability, effective from April 16, 
1997, was assigned under Diagnostic Code 5290 of the 
Schedule, which is the Diagnostic Code that addresses 
limitation of motion of the cervical spine, and provides for 
ratings of 10, 20, and 30 percent when there is evidence of 
slight, moderate, or severe limitation of motion of the 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
The noncompensable rating was assigned due to the absence of 
evidence of actual limitation of motion, as authorized by 
regulation.  See 38 C.F.R. § 4.31 (authorizing the assignment 
of noncompensable ratings when the criteria for a compensable 
rating are not met).  

The 20 percent rating that was granted in the April 2000 
rating decision on appeal was assigned under the same 
diagnostic code of the Schedule, on account of evidence of 
moderate limitation of motion of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Evidence of 
moderate intervertebral disc syndrome, with recurring 
attacks, would have also warranted a similar rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

As was the case with the veteran's lumbar spine disability, 
the Board notes that the November 1999 private chiropractor's 
statement, which the veteran filed shortly after filing his 
claim for increased ratings in August 1999, already showed 
entitlement to a 20 percent rating for this disability 
earlier than December 7, 1999.  Thus, resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran had moderate limitation of the motion of the cervical 
spine as of August 23, 1999, the date of his claim for 
increase.

An effective date earlier than August 23, 1999, is not 
warranted because the prior medical evidence in the file, 
namely, the April 1998 VA medical examination report, clearly 
shows that the schedular criteria for a compensable rating 
for a cervical spine disability were not met.

In view of the above finding, the Board concludes that an 
August 23, 1999, effective date for the grant of a 20 percent 
rating for cervical spine strain is warranted.


ORDER

An August 23, 1999, effective date for a grant of a 20 
percent rating for the service-connected low back disability 
is granted.

An August 23, 1999, effective date for a grant of a 20 
percent rating for the service-connected cervical spine 
disability is granted.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

